Order, Supreme Court, Bronx County (Jack Turret, J.), entered January 25, 1989, which denied petitioner’s motion to renew her motion for leave to file a late notice of claim pursuant to General Municipal Law § 50-e, unanimously reversed, on the law and the facts and in the exercise of discretion, the motion granted and, upon renewal, the motion for leave to file a late notice of claim is granted, without costs. Appeal from the order of the same court, entered December 14, 1988, is dismissed as academic in light of the foregoing decision, without costs.
The 63-year-old petitioner suffered a fractured hip when she fell in the dining area of her city-owned apartment in the Bronx. In support of her original motion for leave to file a late notice of claim, she asserted that she fell on rainwater which had collected on her dining room floor as a result of leaking windows and walls in her apartment. The IAS court denied that motion, finding that petitioner had not satisfactorily established that respondent Housing Authority had "actual knowledge” of the essential facts of the incident by virtue of her "vague claim” that the condition had existed for years prior to the accident, that she and her sister had consistently complained of the condition prior to the accident, and, that she had been told by the superintendent that "they” would not repair the condition.
*473Where, on petitioner’s motion for renewal, she submitted an engineer’s report that the condition was long-standing and photographs of repointing of brick and caulking of windows then being performed on the building, it was an improvident exercise of the court’s discretion to deny renewal and leave to file a late notice of claim absent any demonstration of prejudice by respondent. Concur—Kupferman, J. P., Sullivan, Milonas, Rosenberger and Kassal, JJ.